JUDGMENT

                                      Court of Appeals
                              First District of Texas
                                      NO. 01-14-00724-CV

                    RONNY PUGA AND RICKEY PUGA, Appellants

                                              V.

                               BARBARA SALESI, Appellee

   Appeal from the 133rd District Court of Harris County. (Tr. Ct. No. 2011-28575).

       This case is an appeal from the final judgment signed by the trial court on July 29,
2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that the appellants, Ronny Puga and Rickey Puga, jointly and
severally, pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered June 23, 2015.

Panel consists of Justices Jennings, Bland, and Brown. Opinion delivered by Justice
Brown.